NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 01 September 2020 has been entered. Claims 1-15 are have been amended. No claims have been cancelled. No claims have been added. Claims 1-15 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a lighting device comprising (i) a rotator element that is rotatable in a first direction and (ii) a rotation-based mount which is configured to be mounted in a matching socket via a rotation in the first rotation direction of the rotation-based mount in the matching socket, wherein the rotator element comprises movable element which is at least movable in a plane parallel to the first rotation direction, wherein the movable element is configured to exert a torque on the rotator element with respect to an axis of rotation in the same direction as the first rotation direction when a vibration in a plane parallel to the first rotation direction is applied to the rotator element.
The closest prior art of record: Stephany et al. (US 2013/0242580 A1), Kawamura (US 2013/0272010 A1), and Archuleta (US 2020/0185857 A1) teach or suggest various features of the claimed invention, but fail to disclose, teach, or suggest, alone or in combination: “…wherein the rotator element comprises movable element which is at least movable in a plane parallel to the first rotation direction, wherein the movable element is configured to exert a torque on the rotator element with respect to an axis of rotation in the same direction as the first rotation direction when a vibration in a plane parallel to the first rotation direction is applied to the rotator element…” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional prior art of record in order to arrive at the claimed invention. 
Claims 2-15 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896